Title: John Adams to the Marquis de Lafayette, 13 Dec. 1785
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              Dear Sir—
            
            

              Grosvenor square

               Decr. 13. 1785—
            
          

          I have received your favour of the 30th. Ulto. and thank you for the extract enclosed—The
            Commerce of new England will follow their oil, wherever it may go and therefore I think
            it good Policy, in the Controller General to take of the duty—But there is another
            object of Importance I mean the sperma Cæti Chandles—Will you be so good as to inform me
            whether these are prohibited in france? or what duties they are subject to on
            Importation? whither these duties can be taken off,? Whether they are at all used or
            known in france? Whether they cannot be brought into fashion in private families, or
            even in Churches? they are certainly cheaper & more beautiful than Wax,
            & emit a purer, brighter flame—Potash, too: I want to know, what quaintity of
            Potash & Pearl Ash, is annually consumed in France? from what Country imported?
            in what it is paid for? whether in Cash, Bills or Goods? & at what Prices
            ordinarily? This is another article, by which france may draw to herself a great share
            of the Trade of New England—Our Merchants will be obliged to alienate their Commerce
            from this Country, and transfer it in a great measure to France.—They are awkward and
            unskilful, at present, how to effect it, and every aid you can afford them will be
            gratefully acknowledged—
          I hope that Mr. Boylston and Mr. Barrett, will be able to compleat a Contract, with Monsieur
            Tourtille De sangrain for the Illumination of your Cities—Boylston’s Capital will enable
            him to do what he pleases, but you may depend upon it, he will do nothing but what is
            profitable—no Man understands more intuitively, every thing relating to these subjects,
            and no man is more attached to his Interest—You sent your Letter by the post I suppose,
            in hopes it would be opened in the Post office and sent to Court to assist me a Little
            in my negotiation—I have the Pleasure to inform you, that your intentions were probably
            fulfilled, for although they conceal their art with more care then in the
            post offices here, than they think it necessary to make use of in Paris, yet I assure
            you there is not less Curiosity: And your Letter upon an attentive inspection may be
            plainly perceived to have been opened—I am glad of it, because altho’ it will not assist
            me much, nor make any great impression I shall at least have the Pleasure to think we
            teaze them a little—My best respects to Madam La fayette & Love to Anastasie
            & George—Yours 

          
            
              J. A
            
          
        